Citation Nr: 1223477	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  11-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to increased accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1951 to January 1953.  The Veteran died in November 2010.  The appellant is the Veteran's sister.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the St. Paul, Minnesota Pension Management Center of the Department of Veterans Affairs (VA).  During adjudication of the claim on appeal, the claims file was transferred to the Wichita, Kansas Regional Office (RO).  

In February 2012, the appellant testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant paid the expenses of the Veteran's final illness from December 2009 to November 2010.  

2.  The Veteran was entitled to $475 per month in nonservice-connected pension benefits, beginning in December 2009 (effective January 1, 2010).


CONCLUSION OF LAW

The criteria for entitlement to increased accrued benefits have not been met.  38 U.S.C.A. §§ 1505, 1521, 5101, 5121 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.272, 3.1000 (2011)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 1696 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The claim on appeal concerns entitlement to accrued benefits based on the costs of the Veteran's last illness.  The dispositive issues are thus limited to the Veteran's countable income, excludable medical expenses, and the appropriate characterization of the appellant's payments.  A January 2011 letter notified the appellant that she was entitled to the expenses of the Veteran's last illness or burial on the basis of accrued benefits.  In a July 2011 report of contact, it was noted that an RO employee explained to the appellant how accrued benefits are paid based on reimbursement.  The appellant was informed that at the time of calculating the Veteran's nonservice-connected pension benefits, the expenses of the nursing home were used to reduce his income, but that because he did not actually pay these expenses, the amount of pension benefits would need to be recalculated.  The appellant was informed that she could be reimbursed up to the new amount of benefit the Veteran would have been due.  This notification was conducted prior to initial adjudication of the appellant's claim.  Additionally, the applicable accrued benefits regulation was provided and specifically noted in the December 2011 statement of the case.  Although not all of this information was provided to the appellant in a letter or prior to initial adjudication of the claim, a reasonable person would understand from the notice provided what was needed to prove entitlement to accrued benefits, and there was actual notice on the part of the appellant of the same.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA obtained verification of income and expenses from the Social Security Administration (SSA), the appellant, and the nursing home.  VA did not provide the appellant with a medical examination but none is required in this case, as it is based solely on the Veteran's income and expenses and the appellant's expenses.  Additionally, the appellant provided testimony at a February 2012 Board hearing.  At that hearing, the issues on appeal were addressed in a thorough discussion of the Veteran's living expenses, the Veteran's medical expenses, the appellant's payments, and the rationale for the recalculation of the Veteran's pension benefits.  It is clear from the transcript that the appellant had an understanding of the issue on appeal.  The record also shows that the appellant has clearly set forth her contentions and has submitted the relevant evidence to support her position.  There is no other evidence that the appellant could submit that would create entitlement to her requested benefits.  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Accrued benefits may be paid to the Veteran's surviving spouse, children, dependent parents, and certain other individuals who incur costs on behalf of the Veteran.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Accrued benefits are benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death, and are due and unpaid.  38 U.S.C.A. § 5121(a) (emphasis added).  Evidence in the file includes evidence in VA's possession on or before the date of the Veteran's death, even if not physically located in the claims file.  38 C.F.R. § 3.1000(d).  The appellant's claim for accrued benefits is derivative of the Veteran's claim at the time of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996).

Where the claimant is not a spouse, child, or a dependent parent, the claimant is only entitled to so much of the accrued benefits as are necessary to reimburse him or her for the expense of the Veteran's last illness or burial.  38 U.S.C.A. § 5121(a)(6).  Last illness is the period from the onset of the acute attack causing death to the date of death.  If, however, death resulted from a lingering or prolonged illness rather than an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section G.46.  

Nonservice-connected pension benefits are payable to certain veterans of a period of war.  38 U.S.C.A. § 1521(a).  Basic entitlement exists if a veteran meets service, net worth, and income requirements, and is over the age of 65 or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. § 3.3.  The maximum annual rate of pension (MAPR) is reduced by a veteran's annual countable income.  38 C.F.R. §§ 3.3, 3.23(b), (d)(4). Generally, annual countable income includes payments of any kind from any source.  38 C.F.R. § 3.271(a) (2011).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2011).  

Specifically excluded from countable income are costs of maintenance, medical expenses in excess of five percent of the MAPR, certain expenses of last illnesses or burial, and just debts.  38 C.F.R. § 3.272(b), (g), (h).  The value of maintenance furnished by a relative, friend, or a charitable organization is not considered income.  38 C.F.R. § 3.272(b).  Such maintenance includes amounts paid to maintain the veteran in public or private rest home or other community institution or facility, due to impaired health or advanced age, regardless of whether the amount paid to the home is furnished by a relative, friend, or charitable organization.  38 C.F.R. § 3.272(b).  The expense of maintenance is not excluded if it is paid from the veteran's income.  38 C.F.R. § 3.272(b).

Unreimbursed expenses are excluded from the veteran's income when they were paid by the veteran or spouse, for expenses of the veteran, spouse, children, parents, or other relatives for whom there is a moral or legal obligation for support, the expenses were incurred on behalf of a person who is a member or constructive member of the veteran's household, and the expenses are in excess of 5 percent of the applicable MAPR rates for the veteran, excluding increased pension because of need for aid and attendance or being housebound, as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g) (emphasis added).  Finally, certain expenses incurred by the surviving spouse or child of a veteran for the veteran's last illnesses, burials, and just debts are also excluded from countable income of the spouse or child.  38 C.F.R. § 3.272(h).  

The appellant alleges that she is entitled to increased accrued benefits.  In December 2009, the Veteran filed a claim for nonservice-connected pension benefits.  The Veteran submitted documents indicating the appellant had been appointed his durable power of attorney.  The appellant submitted a statement that indicated the Veteran had dementia and had been placed in a nursing home.  Also submitted were physician statements.  Dr. SS noted that the Veteran would benefit from a supportive and supervised environment.  Dr. DP stated that the Veteran needed to remain in a monitored 24-hour care living situation and was not mentally competent to live on his own.  In an examination for housebound status or permanent need for aid and attendance, Dr. DP determined that the Veteran was unable to safely live alone because he could not perform some activities of daily living.  

A December 2009 medical expense report for the time period from December 2009 to November 2010 noted medical expenses of $1,156.80 for Medicare Part B and $16,584 for nursing home costs.  Another December 2009 document indicated that the Veteran was in an assisted living facility due to a history of alcoholism, debility, chronic obstructive pulmonary disease (COPD) and dementia, and the care, including medical services, was considered to be permanent.  SSA documents indicate the Veteran was in receipt of benefits of $1,216.40 per month, or $14,597 per year.  

In May 2010, the Veteran's representative submitted a request to have the appellant appointed as the Veteran's guardian for VA purposes.  In a May 2010 letter, Dr. DP stated that he discussed the Veteran's condition with the appellant and nursing home staff and had examined the Veteran that week.  Dr. DP stated that it was his opinion that the Veteran lacked the capability to make sound legal and financial decisions due to his underlying dementia.  

In an August 2010 rating decision, the Veteran was awarded nonservice-connected pension benefits and a special monthly pension based on his need for aid and attendance.  The RO determined that the Veteran was totally disabled due to dementia and COPD and was unable to perform activities of daily living without aid and supervision.  A finding of incompetency was proposed.  A September 2010 report of nursing home or assisted living information indicated the Veteran's monthly expenses were $1,090.  In a November 2010 rating decision, the RO determined that the Veteran was not competent to manage his funds.  In a Request for Appointment of Fiduciary, it was noted that as of November 2010, the Veteran was currently due pension benefits of $17,215, with monthly payments of $1,565 due to him thereafter.  Because the appointment of a fiduciary was pending, the funds were not released.

A January 2011 First Notice of Death indicated that the Veteran died on November [redacted], 2010.  In January 2011, the appellant filed a claim for accrued benefits.  She stated that her brother died before the pension benefits were released, but that she had been paying his bills for over 16 months, to include his nursing home bills.  Thereafter, the appellant submitted copies of checks made out to the Veteran's nursing home beginning in December 2009.  She asserted that her total costs were $15,723.  This amount included $1,090 per month (except for 2 months at $1,060) for nursing home care through November 2010.  It also included payment for cable television, cigarettes, laundry service, and mileage.

In a July 2011 letter, the RO notified the appellant it had approved her accrued benefits claim in the amount of $4,750.  It was noted that the Veteran's pension benefit amount was recalculated because he was not paying his own nursing home expenses and thus those costs could not be subtracted from his income.  The new monthly benefit amount was $475.  It was noted that the appellant was entitled to $4,750 as she had contributed at least this much towards the expenses for the Veteran's last illness from December 2009 to November 2010.  The appellant appealed this decision.  

In multiple letters of record and at the February 2012 Board hearing, the appellant has argued that she is entitled to additional accrued benefits because she expected to be reimbursed for the money she paid for the Veteran's nursing home expenses, the payments were a loan to the Veteran, and she relied on erroneous advice given to her by VA employees that she would be reimbursed for her payments.  The appellant has indicated that she exhausted her savings and was evicted due to an inability to pay her rent as a result of paying the Veteran's expenses. 

Unfortunately, the Board finds that the appellant is not entitled to increased accrued benefits.  As noted above, where the claimant is not a surviving spouse, child, or dependent parents, the claimant is only entitled to so much of the accrued benefits as are necessary to reimburse the expense of the Veteran's last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Thus, the appellant's entitlement to reimbursement has two limitations:  the amount of pension benefits due to the Veteran (the total possible accrued benefits) and the amount of her expenses for the last illness of the Veteran.  The expenses paid by the appellant are not in dispute as the evidence of record indicates she paid the Veteran's nursing home bills beginning in December 2009.  The relevant issues on appeal are the amount of the pension benefits due to the Veteran at his death and whether the appellant's expenses are for the last illness of the Veteran.

The Board finds that the nursing home expenses paid by the appellant were for the last illness of the Veteran.  As of December 2009, physicians had determined that he was not mentally competent or able to safely live on his own because he could not perform some activities of daily living due to nonservice-connected disabilities, including dementia.  The Veteran died in November 2010 after being placed in a nursing home due to various disorders, including dementia.  Thus, the evidence demonstrates that as of December 2009, the Veteran was so ill as to require the regular and daily attendance of another person.  See VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section G.46.  Accordingly, the Board finds that the appellant's expenses qualify for reimbursement.

The facts of this appeal are unusual, in that the correct facts were not before VA at the time of the grant of nonservice-connected pension benefits.  This is because the Veteran asserted in his claim for pension benefits that he was paying his nursing home expenses.  Thus, if the pension benefit amount (and thus the derivative accrued benefits) is calculated based on the evidence in VA's possession at the time of the Veteran's death, the appellant is not entitled to increased accrued benefits.  Although the total amount due and unpaid to the Veteran for pension benefits would be $17,215, the evidence indicates that he was paying the monthly nursing home expenses.  The appellant, therefore, would not be entitled to any amount of accrued benefits, much less increased benefits because she would have incurred no expenses for the last sickness or illness of the Veteran.  See 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Because expenses of the last illness or sickness of the Veteran are the only amounts that can be paid to a claimant who is not a surviving spouse, child, or dependent parent, no reimbursement or accrued benefits would be available.  This calculation would therefore not benefit the appellant.

But if the pension benefit amount is re-calculated using the facts as alleged by the appellant and corroborated by the evidence of record both before and after the Veteran's death, then his monthly pension benefit is reduced to $475, which reduces her derivative accrued benefits to $4,750.  This is because the evidence shows that the Veteran's income was $14,596.80 ($1,216.40 monthly from SSA).  The appellant's payment of the nursing home costs do not count as income to the Veteran for purposes of calculating pension benefits.  See 38 C.F.R. § 3.272(b).  

The Veteran's medical expenses were $1,158, the cost of his Medicare payments.  Because the Veteran was not paying his monthly nursing home costs, those expenses cannot be used to reduce his income as unreimbursed medical expenses.  See 38 C.F.R. § 3.272(g).  The Veteran does have excludable medical expenses of $567 based on his Medicare payments.  That amount is determined by calculating medical expenses in excess of 5% of the MAPR for a veteran with no dependents, $11,830, which is $591.  Subtracting that amount from his expenses of $1,158 results in $567.  

The Veteran's income is reduced by the excludable expenses and his annual countable income is $14,030 ($14,597-$567).  The applicable MAPR for a veteran with no dependents but additional aid and attendance is $19,736.  Subtracting the Veteran's annual countable income ($14,030) from the applicable MAPR ($19,736) results in entitlement to nonservice-connected pension benefits in the amount of $5,705 per year or a monthly payment of $475.  Accordingly, his unpaid and due pension benefits were $4,750 for December 2009 (effective January 1, 2010) to November 2010.  

The appellant's reimbursement amount is limited by the actual pension benefits due and payable to the Veteran upon his death.  See 38 C.F.R. § 3.1000(a).  Thus, she is not entitled to any compensation in excess of $4,750, regardless of the amount she paid for the Veteran's care.  Here, the appellant has been paid $4,750 and she is not entitled to increased accrued benefits.  

As noted above, the appellant has asserted that her payments of the Veteran's nursing home expenses were a loan and that he was to pay her back upon receipt of his pension benefits.  But a claimant of her status (not a surviving spouse, child, or dependent parent) is only entitled to accrued benefits for expenses of the final illness or sickness.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  Accordingly, the appellant is not entitled to additional reimbursement on this basis.  

Additionally, much of the testimony at the Board hearing was regarding whether additional reimbursement was denied because the Veteran was not receiving medical care at the nursing home, and whether the appellant would have received the money when she was appointed the fiduciary, if not for VA's delay in releasing the funds.  As determined above, the Veteran was receiving medical care at the nursing home and his expenses have been determined to be expenses of his final illness (i.e., the Veteran became so ill as to require the regular and daily attendance of another person).  But this determination does not change the outcome on appeal because the appellant's reimbursement amount is limited to the amount of the Veteran's due and unpaid pension benefits, or $4,750.  

The appellant has also claimed that the delay in the release of funds to her as the Veteran's fiduciary is the only reason she was not fully reimbursed.  But there is no evidence of record that the delay was due to anything other than RO compliance with regulations for making competency determinations and establishing a fiduciary.  See 38 C.F.R. §§ 3.55, 3.56, 3.103, 3.353 (2011).  Moreover, the record does show that the establishment of pension benefits in the amount of $17,125 and $1,565 per month was based on incorrect facts submitted to VA by the Veteran and appellant.  

Finally, the appellant has stated that she was provided erroneous advice by VA personnel indicating that she would be reimbursed for her payment of the Veteran's nursing home bills.  But "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994), relying upon OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990).  Thus, this argument also does not entitle the appellant to increased accrued benefits.

The Board is very sympathetic to the appellant's situation as she is now experiencing financial difficulty after providing care for her ailing brother.  But the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  In reaching this decision, therefore, the Board finds that the preponderance of the evidence is against the appellant's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to increased accrued benefits is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


